In the United States Court of Federal Claims
                                           No. 20-1498
                                    (Filed: 29 December 2021)
                                    NOT FOR PUBLICATION

***************************************
TODD SCHAEFFER,                       *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************

                                             ORDER

HOLTE, Judge.

         On 26 October 2020, pro se plaintiff Todd Schaeffer filed a complaint alleging the
Federal Emergency Management Agency (“FEMA”) interfered with his conditional private-
sector job offer and requested the Court either remand to the agency for reconsideration or
provide him relief in the form of lost earnings. See Compl., ECF No. 1. On 17 August 2021, the
Court dismissed pro se plaintiff’s complaint without prejudice for failure to pay the Court’s
required filing fees or submit a complete application to proceed in forma pauperis, and for lack
of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Rules of the Court of Federal
Claims (“RCFC”). See Op. & Order, ECF No. 24. In its Opinion, the Court held plaintiff failed
to comply with the Court’s Order, ECF No. 15, and dismissed the case pursuant to RCFC 41(b).
Id. at 8. Alternatively, the Court held even if plaintiff paid the filing fees or submitted a
complete motion to proceed in forma pauperis as ordered, plaintiff is a private-sector job
applicant, not a government employee, so he has no valid claim against the federal government.
Id. at 6. Further, the Court found FEMA’s denial of plaintiff’s public trust clearance application
does not put plaintiff in privity of contract with the government, even if plaintiff’s private-sector
job offer was contingent on receiving FEMA’s approval. Id. at 7. Last, the Court held plaintiff’s
claims sound in tort which is firmly outside the jurisdiction of the Court. Id. at 8. Consequently,
the Court held it would not have jurisdiction over plaintiff’s claims under the Tucker Act. Id.;
see 28 U.S.C. § 1491(a)(1) (2018). On 23 August 2021, plaintiff, proceeding pro se, filed a
motion for reconsideration pursuant to RCFC 59. See Relief from Op. & Order, ECF No. 28.

        RCFC 59(a)(1) provides the Court may grant a motion for reconsideration: “(A) for any
reason for which a new trial has heretofore been granted in an action at law in federal court; [or]
(B) for any reason for which a rehearing has heretofore been granted in a suit in equity in federal
court.” “Motions for reconsideration must be supported ‘by a showing of extraordinary
circumstances which justify relief.’” Caldwell v. United States, 391 F.3d 1226, 1235 (Fed. Cir.
2004) (quoting Fru-Con Constr. Corp. v. United States, 44 Fed. Cl. 298, 300 (1999), aff’d, 250
F.3d 762 (Fed. Cir. 2000) (per curiam)). “Under [RCFC] 59(a)(1), a court, in its discretion, ‘may
grant a motion for reconsideration when there has been an intervening change in the controlling
law, newly discovered evidence, or a need to correct clear factual or legal error or prevent
manifest injustice.’” Biery v. United States, 818 F.3d 704, 711 (Fed. Cir. 2016) (quoting Young
v. United States, 94 Fed. Cl. 671, 674 (2010)). A motion for reconsideration “should not be
entertained upon ‘the sole ground that one side or the other is dissatisfied with the conclusions
reached by the court, otherwise the losing party would generally, if not always, try his case a
second time, and litigation would be unnecessarily prolonged.’” Seldovia Native Ass’n v. United
States, 36 Fed. Cl. 593, 594 (1996) (quoting Roche v. District of Columbia, 18 Ct. Cl. 289, 290
(1883)). “It is not sufficient for plaintiffs to reassert the same arguments they made in earlier
proceedings, nor can plaintiffs raise new arguments that could have been made earlier.” Lee v.
United States, 130 Fed. Cl. 243, 252 (2017), aff’d, 895 F.3d 1363 (Fed. Cir. 2018) (citing
Freeman v. United States, No. 01-39L, 2016 WL 943859 (Fed. Cl. Mar. 1, 2016), aff’d, 875 F.3d
623 (Fed. Cir. 2017)). Deciding whether reconsideration is appropriate “lies largely within the
discretion of the [trial] court.” Yuba Nat. Res., Inc. v. United States, 904 F.2d 1577, 1583 (Fed.
Cir. 1990) (citations omitted).

        Plaintiff does not argue there has been a change in the controlling law; in fact, he does
not cite a single case or statute. See Relief from Op. & Order. Plaintiff also does not argue
newly discovered evidence justifies reconsideration, nor does he present any. Id. Therefore, the
Court must determine whether there is “a need to correct clear factual or legal error or prevent
manifest injustice.” Id. In his motion, plaintiff attempts to relitigate issues by presenting legal
arguments similar to those the Court found insufficient to establish jurisdiction in its 17 August
2021 Opinion. See Dairyland Power Co-op v. United States, 106 Fed. Cl. 102, 104 (2012)
(“Reconsideration is not to be construed as an opportunity to relitigate issues already decided.”).
Plaintiff also argues this action “was filed to obtain an answer concerning withheld information
during the application for public trust process” and the Court’s “[j]urisdiction is governed by
concurrent policies.” Relief from Op. & Order at 5. Plaintiff states “[p]ayment of fees . . . [are]
not required where the movant asserts good faith efforts to obtain disclosure or discovery without
court action sharing the inconsistency of principles.” Id. Lastly, “plaintiff requests the [C]ourt
rule on the provision for special damages, affirm the claim is jurisdiction of the FEMA contract,
consider ordering the defendant to specify information related to liability for tortious
interference, and/or use other rules to identify another process or organization to refer the
issues.” Id. at 5–6 (footnote omitted).

        On plaintiff’s first argument, the Court established in its 17 August 2021 Opinion it lacks
jurisdiction over plaintiff’s claims pertaining to the agency’s decision on plaintiff’s public trust
application. Op. & Order at 6; see Webster v. Doe, 486 U.S. 592, 601 (1988) (holding federal
courts lack jurisdiction to review the merits of security clearance decisions); see also Dorfmont
v. Brown, 913 F.2d 1399, 1401 (9th Cir. 1990) (“The decision to grant or revoke a security
clearance is committed to the discretion of the President by law. The district court therefore
cannot review the merits of the department’s decision to revoke [plaintiff’s] security clearance.”
(citing Dept. of Navy v. Egan, 484 U.S. 518, 527 (1988)) (internal citations omitted)). Plaintiff
asserts this Court’s jurisdiction may be invoked through “concurrent policies” but fails to name

                                                -2-
any such policies. Relief from Op. & Order at 5. Thus, it was not clear error to hold the Court
lacked subject matter jurisdiction over plaintiff’s claims. Reynolds v. Army & Air Force Exch.
Serv., 846 F.2d 746, 748 (Fed. Cir. 1988) (“[Plaintiff] bears the burden of establishing subject
matter jurisdiction by a preponderance of the evidence.” (citations omitted)).

        As for plaintiff’s assertion that payment of fees is not required, the Court refers plaintiff
to 28 U.S.C. § 1926(b) (2018): “The court may require advance payment of fees by rule.” The
current Judicial Conference Schedule of Fees for the U.S. Court of Federal Claims sets forth a
civil action filing fee of $350 plus an administrative fee of $52. Id. If plaintiff is unable to pay
such fees, the Court refers plaintiff to the 2 April 2021 Order, ECF No. 15, directing him to file a
complete application to proceed in forma pauperis by 30 April 2021, or alternatively pay the
required fees. Bryant v. United States, 618 F. App’x 683, 686 (2015) (“If a party fails to pay the
requisite filing fee, despite adequate notice and ample opportunity to do so, the [Court of Federal
Claims] acts within its discretion when it dismisses the action, just as it did in this case.” (citing
Brown v. United States, 88 Fed. Cl. 795, 798 (2009))). To date, plaintiff has failed to take either
of these actions, despite filing other documents during this time. It was therefore not clear error
to dismiss plaintiff’s complaint for failing to comply with a Court order. See RCFC 41(b) (“If
the plaintiff fails to . . . comply with . . . a court order, the court may dismiss on its own motion
or the defendant may move to dismiss the action or any claim against it.”); Bryant, 618 F. App’x
at 686.

        Regarding plaintiff’s requests for the Court to rule on special damages, find jurisdiction
under his FEMA contract, consider government tort liability further, “or use other rules to
identify another process or organization to refer the issues,” the Court is unable to perform any
such actions. Relief from Op. & Order at 5–6. First, for the reasons already established in the
Court’s 17 August 2021 Opinion, the Court lacks jurisdiction over each of plaintiff’s claims;
thus, the Court cannot award special damages for claims it is powerless to hear. See Op. &
Order. Second, regarding the alleged FEMA contract, the Court has already established
“[p]laintiff’s failure to allege sufficient facts supporting the existence of a contract in turn fails to
establish privity of contract with the government and therefore fails to establish subject matter
jurisdiction.” Id. at 7 (citations omitted). Third, regarding government tort liability, “[t]his
Court lacks jurisdiction over any claims against the government sounding in tort.” Id. at 8 (citing
Keene Corp. v. United States, 508 U.S. 200, 214 (1993) (“[T]ort cases are outside the jurisdiction
of the Court of Federal Claims.”)). Fourth, regarding plaintiff’s request for the Court to use its
own rules as an end run around his jurisdictional deficiencies, no Court of Federal Claims rule or
process can overcome the jurisdictional bar presented by the Tucker Act, which plaintiff fails to
meet. 28 U.S.C. § 1491(a). Plaintiff’s requests do not present the extraordinary circumstances
required to justify relief. Caldwell, 391 F.3d at 1235 (“Motions for reconsideration must be
supported ‘by a showing of extraordinary circumstances which justify relief.’” (citation
omitted)).

       Plaintiff has not met the heightened standard for the Court to grant a motion for
reconsideration. See id.; Biery, 818 F.3d at 711. Accordingly, the Court DENIES plaintiff’s




                                                  -3-
motion for reconsideration, ECF No. 28. 1 Also, plaintiff has not remedied his failure to comply
with the Court’s 2 April 2021 Order, ECF No. 15, by submitting a complete motion to proceed in
forma pauperis or paying the Court’s filing fees. Even if plaintiff presented sufficient grounds
for reconsideration, his motion would nevertheless be denied.

         IT IS SO ORDERED.

                                                                s/ Ryan T. Holte
                                                                RYAN T. HOLTE
                                                                Judge




1
  On 10 September 2021, plaintiff attempted to file a response to the Court’s Order, ECF No. 27, issued earlier the
same day, which unsealed plaintiff’s filings, rejected four deficient filings, and filed by leave plaintiff’s motion for
reconsideration. On 13 December 2021, plaintiff further attempted to file a document requesting relief from the
Court’s Order, ECF No. 29, issued earlier the same day, which rejected a different deficient document. There are no
provisions in the RCFC for filing a response to a Court Order unless directed or for requesting relief from an order
rejecting a deficient document. Accordingly, the Court REJECTS plaintiff’s 10 September 2021 and 13 December
2021 deficient filings.

                                                         -4-